Citation Nr: 0328287	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-07 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to a higher initial evaluation, in excess of 
30 percent, for dysthymic disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION
 
The veteran had active military service from September 1969 
to April 1971 and from September 1972 to February 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs North Little Rock, Arkansas Regional Office 
(RO).  A January 2000 rating decision granted the veteran 
entitlement to service connection for a dysthymic disorder 
and rated this disability as 30 percent disabling.   The 
veteran in a notice of disagreement received in March 2000 
expressed his disagreement with the rating assigned.  A 
February 2001 RO rating decision denied the veteran, in 
pertinent part, service connection for tinnitus.

The Board notes that the issue of a higher (compensable) 
initial evaluation for a left ear hearing loss was a subject 
of a Statement of the Case furnished to the veteran in 
January 2002 in connection with his current appeal.  The 
veteran in his substantive appeal received in May 20002 
limited his appeal to the issues listed on the preceding 
page.  Accordingly, only those issues will be addressed 
herein.  


REMAND

The veteran contends that he has tinnitus, which had its 
onset in service when he suffered a cerebral concussion.  He 
also maintains that his service-connected dysthymic disorder 
is more disabling than currently evaluated by the RO.

There has been a significant change in the law during the 
pendency of the veteran's appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law by the President.  This liberalizing law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The veteran, however, in connection with his current claims 
seeking a higher initial disability rating for his service-
connected dysthymic disorder and entitlement to service 
connection for tinnitus has not been provided as required by 
the VCAA with notification of the medical or lay evidence 
that is necessary to substantiate these specific claims nor 
notice of the allocation of the burdens of obtaining evidence 
necessary to substantiate these claims.

Furthermore in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. 19.9).  The 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran that notwithstanding 
any information previously provided, a full year is allowed 
to respond to a VCAA notice. 

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
the claim for service connection for a 
seizure disorder.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

		2.  The RO must review the claims file 
and ensure that 
		all VCAA notice obligations have been 
satisfied in  
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) and complies with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record (and 
keeping in mind the dictates of the VCAA) 
the RO should again review the claims 
file and, if indicated, readjudicate the 
issues of a higher initial evaluation for 
service-connected dysthymic disorder and 
entitlement to service connection for 
tinnitus in light of any additional 
evidence.  

If the benefit sought on appeal remains denied following 
compliance with the VCAA, the veteran and his representative 
should be provided with a supplemental statement of the case.  
The appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




